Citation Nr: 0945559	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a\ December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By that rating action, the RO denied 
entitlement to special monthly compensation (SMC) based upon 
the need for the regular aid and attendance of another 
person.  The Veteran timely appealed the RO's December 2005 
rating action to the Board. 

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge sitting at 
the Board in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional substantive 
development, as described in more detail below, is necessary 
with respect to the issue on appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described in the 
directives outlined below.

The Veteran seeks entitlement to an award of SMC based upon 
the need for regular aid and attendance of another person.  
He contends that he is unable to attend to the activities of 
daily living (ADLs) without the constant aid and assistance 
of another person primarily as a result of fecal and urinary 
incontinence caused by his service-connected status-post 
gastrectomy, currently evaluated as 40 percent disabling.  
The Veteran also maintains that he is wheelchair bound due to 
deconditioning caused by an inability to retain proper 
nutrition from his service-connected status-post gastrectomy. 
(Transcript (T.) at page (pg.) 8).

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, is in need of regular 
aid and attendance. Need for aid and attendance means 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  A Veteran will 
be considered to be in need of regular aid and attendance if 
he or she is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; if the 
Veteran is a patient in a nursing home because of mental or 
physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a) (2009).  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) 
(2009).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a) (2009).

A Veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the Veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the Veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others.  Id.

Although a Veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims (Court) has held that it is 
logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

As noted above, the Veteran argues, in part, that he is 
entitled to an award of SMC based on the regular aid and 
attendance of another person because he is wheelchair bound 
as a result of deconditioning caused by an inability to 
retain proper nutrition from his service-connected status-
post gastrectomy.  

Medical reports have noted that the Veteran's wheelchair 
bound status began due to  muscular pain and fecal and 
urinary incontinence that are the result of radiation 
treatment from his non-service-connected prostate cancer, as 
opposed to the service-connected status-post gastrectomy.  
However, there has not been a competent medical opinion 
obtained as to what effect, if any, that the Veteran's 
service-connected status-post gastrectomy had on his 
inability to perform activities of daily living (ADLs) or 
retain proper nutrition, as contended by the Veteran.  (See 
September 2005 VA examination report and private physicians' 
opinions, dated from February to April 2006).  

Thus, as it is unclear from the above-cited VA and private 
evidence the effect, if any, that the service-connected 
status-post gastrectomy has on the Veteran's inability to 
perform ADLs or on being wheelchair bound as a result of 
deconditioning caused by an inability to retain proper 
nutrition in determining whether he is entitled to SMC based 
upon the need for the regular aid and attendance of another 
person, the claim must be remanded to the RO/AMC so that an 
addendum to the September 2005 VA examination report can be 
accomplished.  
38 C.F.R. § 4.2 (2009) (". . . if the [examination] report 
does not contain sufficient detail, it is incumbent on the 
rating board to return the report as inadequate for rating 
purposes"); Schafrath v. Derwinski, 1 Vet. App. 589, 594.  

Finally, in a September 2007 statement to the RO, a VA 
physician indicated that the Veteran had received medical 
treatment from the VA Extended Care Center in St. Albans, New 
York.  As these records might contain evidence as to the 
effect, if any, that the service-connected schizophrenia and 
status-post gastrectomy have on the Veteran's inability to 
perform ADLs or retain proper nutrition, they should be 
obtained and associated with the claims files prior to any 
further appellate consideration on the instant claim.  VA has 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims files, a remand is necessary.  Id.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the VA Extended Care Center 
in St. Albans, New York, and request all 
available treatment records on file of 
the Veteran since September 2007.  All 
records/responses received should be 
associated with the claims files.  In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(2) (2009).

2.  The RO/AMC will refer the Veteran's 
claims files to the VA examiner who 
examined the Veteran in September 2005, 
or if he is unavailable, to another 
appropriate health care provider to 
determine whether he is in need of 
regular aid and attendance of another 
person. 

The examiner must be provided with the 
Veteran's claims files, and a copy of 
this remand, and they must acknowledge 
receipt and review of these materials in 
any report or reports generated as a 
result of this remand.  

In addressing the opinions requested 
below, the examiner must discuss and 
review all pertinent medical records 
included in the claims files, including 
the September 2005 VA Aid and Attendance 
examination report and private 
physicians' opinions, dated from February 
to April 2006, containing statements to 
the effect that the Veteran was 
wheelchair bound due to muscular pain and 
fecal and urinary incontinence that are 
the result of radiation treatment from 
his non-service-connected prostate 
cancer, as opposed to the service-
connected status-post gastrectomy, 
respectively). 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
must be included.  The examiner must 
provide an opinion to the specific 
questions listed below:  

(a)  Do the Veteran's service-connected 
disabilities (i.e., schizophrenia and 
status-post gastrectomy) prevent him from 
protecting himself from the hazards 
incident to his environment, keeping 
himself clean and presentable, feeding 
himself due to loss of coordination of 
the upper extremities or extreme 
weakness, attending to the wants of 
nature, or render him bedridden, or 
otherwise require the regular aid and 
attendance by another person?  If the 
Veteran requires regular aid and 
attendance of another person due to non-
service-connected disabilities, the 
examiner should so indicate; 

(b) Do the service-connected 
schizophrenia and status-post 
gastrectomy cause the Veteran to be 
unable to perform ADLs without the 
regular aid and attendance of another 
person? and

(c) Do the service-connected 
schizophrenia and status-post 
gastrectomy cause the Veteran to be 
unable to retain proper nutrition so as 
to result in deconditioning which, in 
turn, has resulted in him being 
wheelchair bound?

(d).  If the reviewer determines that a 
current examination is required in 
order to provide a reasoned opinion, an 
examination of the Veteran should be 
conducted, to include any appropriate 
tests, and a copy of the examination 
report must be associated with the 
claims files.  If such an examination 
is conducted, the claims files, and a 
copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated.

3.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.   It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above has been completed, 
the AMC/RO should review the claims 
files and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reviewer report and 
examination report, if any.  If any 
report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the providing health care 
provider for corrective action.

5.  Thereafter, the RO/AMC should re-
adjudicate the claim of entitlement to 
SMC based on the regular aid and 
attendance of another person in light 
of all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to SMC 
based on the regular aid and assistance of another person.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


